NOT F()R I’UBLICATI()N IN WF,S'I"S HA\VAI‘I REP()RTS A_ND PAC`IFIC REPORTER

NO. 30057

IN THE INTERMEDlATE COURT OF APPEALS

oF THE STATE oF HAWAI‘I

wm

 

AMERlCAN HOME MORTGAGE SERVICING, INC., Plaintiff$Appelleey
KIN~CHUNG ROCKY YEUNG, Defendant-Appellant
and
JOHN and MARY DOES 1-lO, Defendants
APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(ClVIL NO. 09-l-O8l6)
ORDER DISMISSING APPEAL FOR LACK OF JURISDICTION
(By: Foley, Presiding Judge, Fujise and Leonard, JJ.)
Upon review of the record in this case, it appears that
we lack jurisdiction over the appeal that Defendant~Appellant
Kin-Chung Rocky Yeung (Appellant Yeung) has asserted from the
Honorable Bert I. Ayabe's September 2, 2009 announcement in
circuit court minutes that the circuit court intends to grant
Plaintiff~Appellee American Home Mortgage Servicing, Inc.'s
(Appellee American Home Mortgage Servicing) motion for summary
judgment, because the record on appeal does not contain a
separate, appealable final judgment that resolves all claims in
this case.
Hawaii Revised Statutes (HRS)§ 641-l(a) (l993 & Supp,
2008) authorizes appeals to the intermediate court of appeals
only from final judgments, orders, or decrees. Appeals under HRS
§ 64l~l "shall be taken in the manner . . . provided by the rules

of the court." HRS § 641-l(c). Rule 58 of the Hawafi Rules of

Civil Procedure (HRCP) requires that "[e]very judgment shall be

N()T FOR _PUBLICATI()N  WEST’S HAW'AI‘I R,EP()RTS ANI) PAClFIC RE'PORTER
set forth on a separate document." Based on HRCP Rule 58, the
Supreme Court of Hawafi has held that "[a]n appeal may be
taken . . . only after the orders have been reduced to a judgment
and the judgment has been entered in favor of and against the
appropriate parties pursuant to HRCP [Rule] 58[.]" Jenkins v.
trades schut;te Fleminq s wriqhc, 76 Hawai‘i 115 , 119, 369 P . 2d
1334, 1338 (1994). Thus, "an order disposing of a circuit court
case is appealable when the order is reduced to a separate
judgment." Alford v. City and Count of Honolulu, 109 Hawafi 14,
20, 122 P.3d 809, 815 (2005) (citation omitted) (emphasis
added)). "An appeal from an order that is not reduced to a
judgment in favor or against the party by the time the record is
filed in the supreme court will be dismissed." Jenkins, 76
HawaiE. at 120, 869 P.2d at 1339 (footnote omitted).

The appellate court clerk filed the record on appeal
for this appellate case on November 10, 2009, at which time the
record did not contain a final judgment that resolves all claims
against all parties in this case. The record on appeal also did
not contain a dispositive written order. The circuit court has
merely indicated through the circuit court minutes that the
circuit court orally announced its intention to enter a written
order granting Appellee American Home Mortgage Servicing's motion
for summary judgment. As the Supreme Court of Hawafi has
explained, "a minute order is nQt an appealable order." Abrams
v. Cades, Schutte, Fleming & Wright, 88 HawaiH.319, 321 n.3, 966
P.2d 631, 633 n.3 (1998) (emphasis added). Absent an appealable
final judgment in the record on appeal, Appellant Yeung‘s appeal

is premature and we lack appellate jurisdiction.

_2_

NOT FOR PUBLICATI_()N' IN WEST'S HA\V'AI‘I RI?I~_P()RTS AND PACI`P`IC REPORTER

Therefore, 1T 15 HEREBY ORDERED that this appeal is

dismissed for lack of appellate jurisdiction.

DATED: Honolulu, HawaiUq Janu5ry 13, 2010.

dye

Presiding Judge